Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-5, 9-13, and 15-30 are currently pending.
Applicant's reply to the Restriction Requirement, dated January 10, 2022, has been received. By way of this reply, Applicant has elected without traverse Group I: Claims 1, 3-5, 9-13, and 15-24, and the species of SEQ ID NO: 4 as the species of extracellular scFv sequence, SEQ ID NO: 23 as the species of non-viral vector, CD19 as the species of tumor-specific antigen. Applicant’s election of the additional species of gp120 of HIV as the species of virus-specific antigen is acknowledged. Upon further consideration, it is noted that gp120 of HIV constitutes another species. Given that claims lack the same or corresponding special technical features for the reasons stated in the Office Action mailed 11/26/2021, and since Applicant elected the species of CD19 as tumor-specific antigen, claims 20-22 which encompass a virus-specific antigen are withdrawn at this time. Upon the allowance of a generic claim (e.g. claims 1 and 13), applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. The Examiner apologizes for any inconvenience regarding this matter.

Claims 5, 20-22, and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (25-30) or species (claims 5 and 20-22), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2022.
.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 3-4, 9-13, 15-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2016/201304) and Campbell (US20160067356A1) in view of Engels (US20170260268A1).

Lee teaches NK-92 cells, a homogeneous cancerous NK cell population with high cytolytic activity against a variety of cancers, do not attack normal cells, nor do they elicit an unacceptable immune rejection response in human (e.g. para. 0057). 
Lee teaches NK-92 cells modified to express a CAR and a high-affinity CD16 on the cell surface (e.g. para. 0011, 0065, and claim 2). Lee further teaches that NK cells expressing a CAR and an Fc receptor such as CD16 may be more selective for cancer cells than non-cancerous cells (e.g. para 0114). Lee also teaches that the above cells may also express interleukin-2, which is targeted to the endoplasmic reticulum (e.g. para 0012, 0086, and claim 9). Lee further teaches that the cytotoxicity of NK-92 cells is dependent on the presence of cytokines (e.g., interleukin-2 (IL-2)), and the expression of IL-2 at the endoplasmic reticulum permits expression of IL-2 at levels sufficient for autocrine activation, but without releasing IL-2 extracellularly (e.g. para. 0085-0086).

XX
CC PN   WO2016201304-A1.
XX

  Query Match             100.0%;  Score 1368;  DB 23;  Length 468;
  Best Local Similarity   100.0%;  
  Matches  259;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AATGAHSAQPADIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTVKLLIY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         13 AATGAHSAQPADIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTVKLLIY 72

Qy         61 HTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFGGGTKLELKRG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         73 HTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFGGGTKLELKRG 132

Qy        121 GGGSGGGGSGGGGSGGGGSEVQLQQSGPGLVAPSQSLSVTCTVSGVSLPDYGVSWIRQPP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        133 GGGSGGGGSGGGGSGGGGSEVQLQQSGPGLVAPSQSLSVTCTVSGVSLPDYGVSWIRQPP 192

Qy        181 RKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAKHYYY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        193 RKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAKHYYY 252

Qy        241 GGSYAMDYWGQGTTVTVSS 259
              |||||||||||||||||||
Db        253 GGSYAMDYWGQGTTVTVSS 271

The instantly claimed nucleotide sequence of SEQ ID NO:23 recited in claim 4 encodes the amino acid sequence of the anti-CD19 scFv as disclosed in paragraph 070 in the instant specification as-filed. As such, the prior art scFv (having identical amino acid sequence of the instantly claimed SEQ ID NO:4 would be encoded by the same nucleotide sequence of SEQ ID NO:23.

Campbell teaches NK-92 cells co-expressing CD16 and accessory signaling protein FcεRIγ having amino acid sequence of SEQ ID NO:5 that contains the instantly claimed SEQ ID NO:1 (recited in instant claim 10), encoded by instantly claimed nucleic acid sequence SEQ ID NO:2 (recited in instant claim 24). 
Campbell further teaches that the use of NK-92 cells as a therapy for cancer has been evaluated with promising results in human clinical trials, and the benefits of NK-92 cells are being further exploited through the development of genetically engineered NK-92 variants that express an protein construct that covalently links an antibody-like binding domain to a signaling domain (e.g. para. 0041). 
Campbell teaches that NK-92-CD16 cells can effectively and efficiently lyse target cells, and CD16 in NK cells is associated in the plasma membrane with accessory signaling protein such as FcεRIγ. Campbell further teaches that accessory signaling proteins such as FcεRIγ are capable of supporting surface expression of CD16 and transducing intracellular signals that activate NK cell cytotoxicity and cytokine release activities upon the binding of the Fc and the CD16 (e.g. para. 0082).
The teachings of Lee and Campbell differ from the instant claims in that Lee and Campbell do not teach a CAR with a CD8 hinge domain or CD28 a transmembrane domain, or that the CAR comprises a single polypeptide chain.
Engels teaches an NK cell comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an extracellular antigen binding domain, a hinge domain, and a transmembrane domain (e.g. para. 0004, 0017). Engels also teaches nucleic acids encoding the above CAR (e.g. 
Engels further teaches that the CAR may include a functional signaling domain of FcεRIγ (e.g. para. 0037), that the antigen binding domain may be an scFv (e.g. para.0054), and that the cell may be an NK-92 cell (e.g. para. 0653). Engels also teaches that the CAR may bind CD16 (e.g. para. 0103).
Engels further teaches that hinge domain may be a CD8 hinge domain (e.g. para. 0017), and that the transmembrane domain may be a CD28 transmembrane domain (e.g. para. 0012, 0029). 
Engels further teaches that nucleic acids encoding the above CAR may comprise RNA (e.g. para. 0036). Engels also teaches that the RNA-CAR may be transfected into the cell (e.g. para. 0591). Engels also teaches that the nucleic acids and vectors encoding the above CAR may by bicistronic (e.g. para. 0544). Under the broadest reasonable interpretation of the claim term “polycistronic”, a bicistronic nucleic acid, which results in the production of two proteins by cleavage of a single translation product or by the translation of two separate protein products, satisfied this limitation of claim 16.
Engels further teaches that the CAR may bind CD19 (e.g. para. 0141).
Engels further teaches that the NK cell may be genetically modified by the use of a non-viral vector (e.g. para. 0619). Engels also teaches that the recombinant nucleic acid vector may be a plasmid (e.g. claim 64).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 11-13, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, and 19-20 of U.S. Patent No. 10,765,701 in view of Engels.

The ‘701 patent claims a recombinant NK-92 cell expressing an anti-CD19 chimeric antigen receptor (CAR) and an Fc receptor (claim 1), wherein the Fc receptor is CD16 (claim 3). The ‘701 patent also claims an anti-CD19 CAR with a single-chain variable fragment (scFv) ectodomain that is encoded by SEQ ID NO:9, which is identical to SEQ ID NO: 4 of the instant application, as evidenced below:

    PNG
    media_image1.png
    460
    749
    media_image1.png
    Greyscale

The ‘701 patent also claims an anti-CD19 CAR comprising a cytoplasmic signaling domain, which may be Fc epsilon receptor gamma (claim 20).
While the ‘701 patent does not claim a hinge domain or a transmembrane domain, or a CAR expressed in a single polypeptide chain, the specification of the ‘701 patent discloses CD19 CAR structure with hinge region and a transmembrane domain from CD8 and CD28, 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Engels to the ‘701 patent to arrive at the claimed invention. As stated supra, Engels teaches NK cells expressing CARs against CD19, along with various known features of said CAR that were well-known in the art, as well as the advantages of such features. A skilled artisan could combine the teachings of Engels to the claimed cell of the ‘701 patent by known methods, which each component performing its own, regular function to achieve a predictable result. Motivation to make such combinations can be found in Engels, for example, at para. 0130 and 0141. As such, the claims in the ‘701 patent would render the instant claims obvious.

Claims 1, 3, 11-13, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-8 of U.S. Patent No. 10,738,279 in view of Engels.
The instant claims are drawn to a genetically modified NK-92 cell carrying a non-viral vector encoding a CAR comprising a scFv, a hinge, a transmembrane domain, a FcεRIγ signaling domain.

The ‘279 patent further claims that the Fc receptor may be CD16 (claim 2)
The ‘279 patent further claims that the CAR targets CD19 (claim 5).
The ‘279 patent further claims that the above cell expresses interleukin-2, which is targeted to the endoplasmic reticulum (claim 8).
While the ‘279 patent does not claim a hinge domain or a transmembrane domain, or a CAR expressed in a single polypeptide chain, Engels teaches an NK cell comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an extracellular antigen binding domain, a hinge domain, and a transmembrane domain (e.g. para. 0004, 0017). Engels also teaches nucleic acids encoding the above CAR (e.g. para. 0036). Engels also teaches that the above construct may be encoded by a single nucleic molecule in the same frame and as a single polypeptide chain (e.g. para. 0579).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Engels to the ‘279 patent to arrive at the claimed invention. As stated supra, Engels teaches NK cells expressing CARs against CD19, along with various known features of said CAR that were well-known in the art, as well as the advantages of such features. A skilled artisan could combine the teachings of Engels to the claimed cell of the ‘279 patent by known methods, which each component performing its own, regular function to achieve a predictable result. Motivation to make such combinations can be found in Engels, for .

Claims 1, 9, 11-13, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,077,143 in view of Engels.
The instant claims are drawn to a genetically modified NK-92 cell carrying a non-viral vector encoding a CAR comprising a scFv, a hinge, a transmembrane domain, a FcεRIγ signaling domain.
The ‘143 patent claims an NK-92 cell modified to express a protein encoding a CAR, an endoplasmic reticulum interleukin-2 and a fragment crystallizable (Fc) receptor, wherein the CAR comprises scFv, CD8 Hinge, CD28 transmembrane domain, and Fc epsilon receptor gamma signaling domain, and wherein the Fc receptor is CD16 (claim 1).
While the ‘143 patent does not claim a CAR expressed in a single polypeptide chain, Engels teaches an NK cell comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an extracellular antigen binding domain, a hinge domain, and a transmembrane domain (e.g. para. 0004, 0017). Engels also teaches nucleic acids encoding the above CAR (e.g. para. 0036). Engels also teaches that the above construct may be encoded by a single nucleic molecule in the same frame and as a single polypeptide chain (e.g. para. 0579).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Engels to the ‘143 patent to arrive at the claimed invention. As stated supra, Engels teaches NK cells expressing CARs, along with various known features of said CAR that were well-known in the art, as well as the advantages of such features. A skilled artisan could combine the teachings of Engels to the claimed cell of the ‘143 patent by .

Claims 1, 9-13, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 11-12, 14-15, and 17-20 of copending Application No. 17/341,098 in view of Engels. 
The ‘098 application claims a modified NK-92 cell comprising a recombinantly expressed cytokine; a recombinantly expressed CD16; a membrane bound chimeric antigen receptor (CAR) that comprises a FcεRγ signaling domain (claim 1).
The ‘098 application further claims a FcεRγ signaling domain with sequence identical to the sequence of claim 10 of the instant application, as evidenced below:

    PNG
    media_image2.png
    154
    727
    media_image2.png
    Greyscale

While the ‘098 application does not claim a hinge domain or a transmembrane domain, or a CAR expressed in a single polypeptide chain, Engels teaches an NK cell comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an extracellular antigen binding domain, a hinge domain, and a transmembrane domain (e.g. para. 0004, 0017). Engels also teaches nucleic acids encoding the above CAR (e.g. para. 0036). Engels also teaches that the above construct 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Engels to the ‘098 application to arrive at the claimed invention. As stated supra, Engels teaches NK cells expressing CARs against CD19, along with various known features of said CAR that were well-known in the art, as well as the advantages of such features. A skilled artisan could combine the teachings of Engels to the claimed cell of the ‘098 application by known methods, which each component performing its own, regular function to achieve a predictable result. Motivation to make such combinations can be found in Engels, for example, at para. 0130 and 0141. As such, the copending claims would render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 10, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 135-136, 138, 140-143, 146, 152-154, 156, 158-159, 163-165 of copending Application No. 17/056,385 in view of Engels.
The ‘385 application claims genetically modified NK cell, comprising a cytokine, a recombinantly expressed CD16; and a membrane bound chimeric antigen receptor (CAR) that comprises a FcεRγ signaling domain (claim 1).  The FcεRγ signaling domain claimed by the ‘385 application is identical to the FcεRγ signaling domain of the instant application, as evidenced below:

    PNG
    media_image3.png
    145
    738
    media_image3.png
    Greyscale

The ‘385 application also claims that the cytokine is IL-2 (claim 137), and comprises an endoplasmic retention sequence (claim 138).
The ‘385 application also claims that the CAR comprises an extracellular binding domain comprising a scFv, which binds to CD19 (claim 142). 
While the ‘385 application does not claim a hinge domain or a transmembrane domain, or a CAR expressed in a single polypeptide chain, Engels teaches an NK cell comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an extracellular antigen binding domain, a hinge domain, and a transmembrane domain (e.g. para. 0004, 0017). Engels also teaches nucleic acids encoding the above CAR (e.g. para. 0036). Engels also teaches that the above construct may be encoded by a single nucleic molecule in the same frame and as a single polypeptide chain (e.g. para. 0579).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Engels to the ‘385 application to arrive at the claimed invention. As stated supra, Engels teaches NK cells expressing CARs against CD19, along with various known features of said CAR that were well-known in the art, as well as the advantages of such features. A skilled artisan could combine the teachings of Engels to the claimed cell of the ‘385 application by known methods, which each component performing its own, regular function to achieve a predictable result. Motivation to make such combinations can be found in Engels, for example, at para. 0130 and 0141. 
This is a provisional nonstatutory double patenting rejection.
s 1 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/356,423 in view of Engels. 
The ‘423 application claims recombinant NK-92 cells that express a CAR and an Fc receptor (claim 1), wherein the claimed CAR is identical to the CAR claimed by the instant invention, as evidenced below:
    PNG
    media_image4.png
    449
    738
    media_image4.png
    Greyscale

The ‘423 application also claims that the above recombinant cells further express an endoplasmic reticulum-retained IL-2 (claim 2).
While the ‘423 application does not claim an scFv, a hinge domain or a transmembrane domain, or a CAR expressed in a single polypeptide chain, Engels teaches an NK cell comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an extracellular antigen binding domain, a hinge domain, and a transmembrane domain (e.g. para. 0004, 0017). Engels also teaches nucleic acids encoding the above CAR (e.g. para. 0036). Engels also teaches 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Engels to the ‘423 application to arrive at the claimed invention. As stated supra, Engels teaches NK cells expressing CARs against CD19, along with various known features of said CAR that were well-known in the art, as well as the advantages of such features. A skilled artisan could combine the teachings of Engels to the claimed cell of the ‘423 application by known methods, which each component performing its own, regular function to achieve a predictable result. Motivation to make such combinations can be found in Engels, for example, at para. 0130 and 0141.
This is a provisional nonstatutory double patenting rejection.

The examiner has identified multiple copending patent applications filed by Applicant before the Patent Office directed to subject matter similar to or overlapping with the subject matter claimed in the present application. Because of Applicant's prolific patent and application portfolio, the burden is shifted to Applicant to identify any additional applications and/or patents containing claims directed to subject matter which is similar to or overlapping with the instantly claimed subject matter. Applicant is advised that if during prosecution of the present application it is determined that there is conflicting subject matter claimed by additional patent application(s) filed by Applicant, a double patenting rejection against such application(s) will not be considered new grounds of rejection.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER JOHANSEN/	            Examiner, Art Unit 1644       /CHUN W DAHLE/                                                           Primary Examiner, Art Unit 1644